DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election, without traverse, of Group I, claims 1-10 and 24-31, the reply filed on 12/06/2021 is acknowledged.  
Claims 11-12 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim.  

Claim Objections
3.	Claim 27 is objected to because of the following informalities:  “greater that an” (line 2) should be “greater than an”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, and 24, each recites the term “substantially” (claim 1 line 11; claim 4 line 4; claim 24 line 5) which is a relative term which renders the claims indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites “outwardly” (line 8); claim 3 recites “downwardly” (lines 2 and 4); claim 4 recites “upwardly” and “up” (line 2); claim 5 recites “outwardly” (line 2); claim 7 recites “inwardly” (line 2); claim 30 recites “outwardly” (line 2).  All such directional recitations are unclear as exactly to which direction is considered to be “outwardly”, “downwardly, “upwardly”, “up”, “inwardly”, etc.  Note that the invention is directed to a dental superstructure, of which directional limitations (e.g. outwardly, upwardly, etc.) can have different meanings depending on whether the superstructure is a stand-alone structure or positioned within the mouth either on the mandibular or maxillary jawbone. 
Claim 6 recites “a distance R between a point of the buccal surface and the insertion axis” which is indefinite because the buccal surface and the insertion axis each has an indefinite points thereon, and therefore there is an indefinite distances R (i.e. there are an indefinite combinations of a distance between a point of the buccal surface and the insertion axis). 
Claim 8 recites “a distance r between a point of the lingual surface and the insertion axis” which is indefinite for similar reason as claim 6 above. 
Claim 8 recites “the radius of the inlet” which lacks sufficient antecedent basis in the claims. 
Claim 24 recites “the angulation portion has the substantially spherical contour defined by: a second diameter… and an angulation center” (lines 5-9, underlining added).  It is unclear whether such second diameter and angulation center belong to the angulation portion, the spherical contour, or another element.  Furthermore, note that claim 24 recites “an angulation center positioned with respect to the dental superstructure…” (lines 8-9), which is unclear whether the angulation center is within or outside of the dental superstructure. 
Claim 24 recites “the intersection” (line 9) which lacks antecedent basis in the claims.  
Claim 25 recites the equation “D2 =  D1 + x … wherein… x is between 0 and 1.5” which is indefinite as to what distance/unit (i.e. millimeter, centimeter, inches, etc.) of the range “0 and 1.5”.  
Claim 26 recites “x=0.75” which is indefinite for the same reason as claim 25. 
Claim 27 recites “the angulation center is positioned at an angulation height which is greater than an abutment height at which the screw abuts to a screw abutment seat of the dental superstructure” (underlining added).  It is unclear exactly what is such angulation height and such abutment height, e.g. is it the heights of the superstructure, the screw conduit, the abutment, etc.? 
Claims 28 and 29 each recites “the angulation height”, “the abutment height”, and “the second diameter of the angulation portion”, all of which are unclear exactly which dimension and/or to which element such dimension belong - same indefinite reasoning as claims 24 and 27. 
Claim 29 recites “the inlet of the insertion portion” which lacks antecedent basis in the claims.  Note that the base claims do not define the insertion portion having an inlet.  
Claim 30 and 31 each recites “the buccal surface” (line 4) which lacks antecedent basis in the claims. 
Claim 30 recites “a distance r between a point of the buccal surface and the insertion axis which is lower than a radius R2 (D2/2) of the angulation portion” which is indefinite because the buccal surface and the insertion axis each has an indefinite number points thereon, and therefore there is an indefinite distances R therebetween (i.e. there are an indefinite combinations of a distance between a point of the buccal surface and the insertion axis).
It is also unclear whether it is the distance r or the insertion axis that is lower than a radius R2.  
It is also unclear exactly what or where is such radius R2 because the angulation portion has an indefinite numbers of radii since the angulation portion has an indefinite number of circular cross-sections which may be of different sizes.  Furthermore, the second diameter D2 is indefinite as detailed in claim 24 above. 
Claim 31 recites “a distance r between a point of the buccal surface and the insertion axis (A) which is lower than a radius R1 (D1/2) of the insertion portion” which is indefinite for the similar reasons as claim 30.  
Note that claim 1 and all the dependent claims thereof are directed to the dental superstructure and do not positively claim the screw or the abutment as elements of the inventions.  Therefore, claims 6 and 24-31, reciting features and/or equations based on the screw or the abutment, e.g. “in accordance with a head diameter of the screw”, “in accordance with a length of the screw” (claim 6), “in accordance with a diameter of the head of the 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 and 24-31 are rejected under 35 U.S.C.103 as being unpatentable over Elsner (2014/0349250) in view of Benzon (2014/0154643). 
Regarding claim 1, Elsner discloses a dental superstructure 1 securable to a protruding dental abutment 13 (Fig. 7).  Note that the claim is directed to a dental superstructure; the protruding dental abutment is not positively claimed as an element of the invention; the protruding dental abutment and any recited limitation(s) thereof are only given inferential patentable weight to the extent of the superstructure’s recited capabilities of cooperation therewith.  Elsner shows the superstructure 1 is capable to be secured to a protruding dental abutment 13 having an implant screw conduit defining an implant axis (vertical axis shown in Fig. 9). 

The path 7 is shown defining within the base structure a curved screw conduit 7 having: 
an aperture defining an inlet (inlet opening 6) on an external surface of the base structure 1 to enable insertion of the screw into the screw conduit 7 (Figs. 1-9); 
an insertion portion (middle portion of conduit 7)  extending outwardly from the inlet 6 to enable advancement of the screw along an insertion axis; and 
an angulation portion (spherical portions proximate to area 4 of conduit 7) extending from and communicating with the insertion/middle portion and having a substantially spherical contour to allow angulation of the screw from the insertion axis to the implant axis (Fig. 3; paragraph 35 “shoulder 4 is also shaped as a segment of a sphere”).  
Elsner fails to disclose the screw conduit 7 being drop-shaped with the insertion portion (middle portion of conduit 7) being conical as claimed.  Benzon discloses a dental superstructure 10 securable to a dental abutment 12; wherein the superstructure 10 is a screw channel directing device 10 defining a drop-shaped screw conduit 11 (Figs. 1A and 1C; paragraph 25).  The drop-shaped screw conduit 11 has an insertion portion (middle portion of conduit 11) extending conically from the inlet 13.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsner’s screw conduit to have a drop-shape with the 
As to claim 2, Elsner discloses the dental superstructure 1 further comprising a screw abutment seat 4 extending from the screw conduit 7 to receive the screw, the screw abutment seat 4 being sized and configured to be abutted by an head of the screw inserted within the protruding dental abutment along the implant axis (Figs. 1-9). 
	As to claim 3, Elsner’s dental superstructure 1 further a secondary screw conduit (upper portion 5 shown in Fig. 8) extending downwardly from the screw abutment seat 4 000along the implant axis, the secondary screw conduit 5 being in communication with the implant screw conduit extending from a distal end of the protruding dental abutment downwardly towards a jaw bone of a patient (Fig. 9) .  
	As to claim 4, note that Fig. 8 of Elsner shows an abutment recess (lower portion 5) extending upwardly from a base portion of the base structure up to the secondary screw conduit and defining a secondary abutment seat offering an abutment surface to the 2Serial No. 16/603412Atty. Dkt. No. ROBIC0135PUSA protruding dental abutment, the abutment recess being substantially complementary in shape with a shape of the protruding dental abutment (Figs. 7-9).  
As to claim 5, the insertion portion (middle portion of 7) comprises a buccal surface which is outwardly arched with respect to the insertion axis 8 to define an extended angulation space for angulation of the screw (Fig. 4). 
	As to claim 6, note the ground(s) of rejection under 35 U.S.C 112(b) above.  Claim 6 is best understood as reciting a radius of the insertion portion having a maximum value corresponding to the crew’s head and length.  Accordingly, note that Elsner discloses the insertion axis 8 and the diameter 18 of the conduit 7 corresponds 
As to claim 7, the insertion portion (middle portion of 7) comprises a lingual surface which is inwardly arched with respect to the insertion axis 8 to define an extended angulation space for angulation of the screw (Fig. 4).
As to claim 8, note the ground(s) of rejection under 35 U.S.C 112(b) above.  Claim 8 is best understood as reciting a radius of the insertion portion having a minimum value equals the radius of the inlet minus 0.05 mm.  Accordingly, note that Elsner discloses both the insertion portion (middle portion of 7) and the inlet 6 correspond to the size of the screw 2.  Therefore, a distance r between a point of the lingual surface of the insertion axis would have a minimum value corresponding to the radius of the inlet which is corresponding to the screw’s head.  Note that such “minus 0.05 mm” for the minimum value of such radius would be obvious to one of ordinary skill in the art in view of Elsner’s teaching of “divergence by plus or minus 5%” (paragraph 41). 
As to claim 9, Elsner shows the base structure 1 comprises a lingual external surface (best pointed to by reference numeral 1 in Fig. 2) and the aperture 6 of the inlet is located on the lingual external surface (Figs. 2 and 7).   

As to claim 24, note the ground(s) of rejection under 35 U.S.C 112(b) above.  Claim 24 is best understood as similar to Elsner showing the conduit 7’s inlet 6 having a first diameter 18 (Fig. 3) corresponding to the diameter of the screw 2’s head (Fig. 4); and the angulation portion 4 with the substantially spherical contour 8/9 defined by a second diameter (of arc 8/9).  The second diameter (of arc 8/9) is clearly larger than the first diameter 18 to allow angulation of the screw 2 from the insertion axis 8 to the implant axis (vertical axis shown in Fig. 4).  
Elsner shows there is an indefinite number of spheres along the angulation portion (spherical portions proximate of area 4).  Therefore, each sphere at the angulation portion would have an angulation center that is positioned at the intersection of the insertion axis 18 and the vertical implant axis, i.e. the center of each sphere is on a tangent axis to the insertion axis 18, such tangent axis intersects with the vertical implant axis (Fig. 4).  
As to claims 25-26, the claimed range and value of x are arbitrary (see the ground(s) of rejection of claims 25-26 under 35 U.S.C 112(b) above) and are held at least to be within or obvious in view of Elsner’s second diameter (of arc 8/9) is clearly larger than the first diameter 18 to allow angulation of the screw 2 from the insertion axis 8 to the implant axis (vertical axis shown in Fig. 4).  
As to claim 27-29, since the screw is not positively claimed, the screw and any limitation(s) thereof, e.g. height, length screw head having a flat seat, having a tapered 
As to claims 30-31, note the ground(s) of rejection under 35 U.S.C 112(b) above; the recited “distance R” and “distance r” are arbitrary and are held to be taught by Elsner’s system comprising the superstructure 1 having the conduit 7 with the extended dental space allowing for the screw to be inserted therein.   
  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HAO D MAI/
Examiner, Art Unit 3772